Appeal from an order of the Supreme Court, Chautauqua County (Paula L. Feroleto, J.), entered January 12, 2006 in a personal injury action. The order, among other things, denied defendant’s motion for partial summary judgment and granted plaintiffs’ cross motion for partial summary judgment on liability on the Labor Law § 240 (1) cause of action.
Now, upon reading and filing the stipulation to withdraw and discontinue appeal signed by the attorneys for the parties on August 28, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, A.PJ., Gorski, Smith and Centra, JJ.